Citation Nr: 9933400	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  98-09 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for a low back disorder.  



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active duty for training from May 9, 1966, 
to September 24, 1966.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) No. Little Rock, Arkansas, Regional Office (RO).  


FINDING OF FACT

There is no competent evidence of a nexus between the 
appellant's current low back disability and inservice disease 
or injury.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for a low back disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his low back problems began during 
his period of active duty for training when he injured his 
back doing physical fitness exercises in basic training.  He 
has submitted the following evidence in support of his claim: 
several lay statements, dated in the 1990's, which described 
the appellant's character and back problems; an August 1995 
statement from a physician and neighbor of the appellant, 
which described what the physician perceived as disability of 
the appellant's back; Xerox copies of checks and cash 
receipts for payments to various physicians between June 1968 
and October 1985; and private treatment records, dated from 
December 1988 to October 1992.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for a low back disorder.  The first element 
required to show a well-grounded claim is met because the 
medical evidence shows that the appellant underwent a partial 
hemilaminectomy and diskectomy at L4-5 in March 1994, was 
diagnosed in March 1995 with degenerative disc disease at L3-
4 and L5-S1, and was diagnosed with degenerative 
osteoarthritis in the thoracic-lumbar spine at a January 1998 
VA orthopedic examination.  The second element of Caluza is 
also met because the appellant has presented his lay 
statements indicating that he had low back problems during 
his period of active duty for training.

However, the third element of Caluza is not satisfied because 
the appellant fails to show the required nexus between his 
current low back disability and any injury or disease in 
service.  There is no medical evidence establishing a link of 
the herniated disc or degenerative arthritis in the thoracic-
lumbar spine to the appellant's active duty for training.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Franko v. Brown, 4 Vet. App. 502, 505 (1993).  The Board 
notes that there is no competent evidence showing that 
arthritis was manifested to a compensable degree within the 
first year after the appellant's release from active duty for 
training.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his low back disability, the record does 
not show that he is a medical professional, with the training 
and expertise to provide clinical findings regarding any 
etiological relationship of his low back disability to 
service.  Consequently, his lay statements, while credible 
with regard to his subjective complaints and history, are not 
competent evidence for the purpose of showing a nexus between 
current complaints and service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for a low back 
disorder is plausible or otherwise well grounded.  Therefore, 
it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in June 
1998.  Unlike the situation in Robinette, he has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make this claim well grounded.  


ORDER

The claim for service connection for a low back disorder is 
denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

